DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2021has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 9-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claim 9 depends from claim 1 and claim 11 recites that R1, R2 and R3 are all fluoro-containing cyclic groups while claim 1 recites that at least one of R1-R3 does not include a fluoro-containing group. Therefore, Claim 11 is not further limiting.
The same issue occurs in section iii) of claim 11 R1, R2 and R3 are all fluoro-containing cyclic groups while claim 1 recites that at least one of R1-R3 does not include a fluoro-containing group. Therefore, Claim 11 is not further limiting.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koo (KR 20170032833).

Regarding Claim 1, 3-6, Koo teaches a material Koo13 (page 13):

    PNG
    media_image1.png
    145
    231
    media_image1.png
    Greyscale

	Koo13 reads on Formula 1wherein a1 – a3 = 1; L1 and L2 = single bond; b3 = 1; L3 = para-phenylene, 3-1; R3 is a fluorene substituted with two fluorine atoms (per claims 1, 3-7).
Regarding Claims 13-16, Koo teaches an OLED comprising an organic layer between two electrodes; the organic layer include a hole injection layer, hole transport layer, light emitting layer, electron transport layer, electron injection layer. Koo teaches Koo13 is used as a host in the light emitting layer (machine trans. page 23) (per claims 13-14).
Koo teaches Koo13 is used in the electron transport layer (machine trans. page 24) (per claims 15-16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Koo (KR 20170032833) in view of Iou (US 2005/0274961).

Regarding Claims 18-19, Koo teaches an OLED comprising an organic layer between two electrodes; the organic layer includes a hole transport layer, as discussed. Koo fails to mention a p-dopant in the hole transport layer.
Iou teaches a hole transport layer doped with P-type dopants (such as TF-TCNQ) provides the function of increasing the efficiency of the hole injection so as to  improve the operating life and stability of the device (paragraph 57).
The office interprets the above as a generic teaching showing the advantages of having a p-dopant in the hole transport rejoin, namely to improve the operating life and stability of the device. The office also notes that the cyano-containing TF-TCNQ is also known as applicants’ F4-TCHQ (inherently meets the LUMO requirements).
Therefore, with the expectation of improving the operating life and stability of the device, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to have added a p-dopant to the hole transport region of Kim which reads on the instant limitations as taught by Iou, absent unexpected results (per claims 18-19).

Allowable Subject Matter I
Claims 2, 8, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record lacks:
The L group (per claim 2)
The compounds (per claim 8)
Emission auxiliary layer containing Formula 1 (per claim 17)
The device structure and maximum wavelength requirements (per claim 20).

Allowable Subject Matter II
The following is a statement of reasons for the indication of allowable subject matter as applicant claims the compounds of claim 12.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Koo teaches Koo13 which shows a triazine derivative of a fluoro-containing cyclic group but fails to read on the compounds of claim 12.
Claim 12 allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786